OWNE




Honorable Gee. H. Sheppard
Comptr~llsr of Public Accounts
Awti4, Text
                       'I
Dew   Mr.   Sheppandr               Opinion No. O-3236
                                    Rar mether the oounty commissioners'
                                    court may select I bank as a county de-
                                    positcrjr,under the stated ciroumstanoes.

         This i8 ia reply to your lett~   81 February 26, 1941, propounding
the fellwing qurstioa for an opinion:

"I would call tc your attnntion the County Depository Pledge contract exe-
cuted by the First National Bank of Fabans, Texas, to ccwar deposits in the
amount OF $SS,OOO.OO, whioh sum is 04 time deposit, and onwhich sum inter-
est is paid, This is only a small fraction, of course, of the amount cf the
ocunty's deposit. A similar contract wxs executed two years ago with the
First Eational Bask of Fabens, however, this year, because of illness  on
the part ef the President of the bank, he failed to notioe the publiortian
calling for bids as required by Article 2544 of the Revised Civil Stqtitss,
and oonsequeatly did net subnit a bid to the county for a part of its de-
posits. The other banks do not pay interest on deposits, and for that
MPOOI the ceunty desired to leave thio part of its deposits with the First
NaticnP!.Bank of FqLmno, if it could be legally done. In view of the fact
that P bid ws not submitted by the bank and a oertified check was not
deposited a8 required by law, there ~a6 scme doubt in my mind as to whether
such a contract cculd be exeouted, and the Court advised me to call the
matter to your attention in submitting the contract to you for approval.
If bu -virtueof the execution of the oentract and deposit of the pledges,
the oontraot will be binding upon the bpnk and is acceptable by you, the
Court desires to have it aoceptsd."

         Chapter two of Title 47, Vernon's Civil Statutes, dealing with
county depositories, provides for the publioation of notice that a contract
with a ooluty depcsitory is to be made (Art. 2544); that any banking ccr-
poraticn, association, or individual banker desiring to be designated as
caunty depository shall make and deliver to the County Judge an application
applying for suoh funds, and shall state the amount of paid-up capital
mtook and permanent surplus of the bank, and other like requirements (Art.
2544)~ that *it shall be the duty of the oommissioners' court at ten
o'clock A.&f. on the first day of each term at which bnke are to be se-
lected as county depositories, to consider all applications filed r+th
the,County Judge,,cause suoh applications to be entered uponthe minutes
of the ccurt, and to select those applicants that are acceptable and who
offer the most favorable terms and conditions for the haadliag of suoh
    Ron. Gee. Sheppard, pace 2 (O-3238)



    fund and having the power to rejeot thorr whoer management   or oondition,
    in the opinion of the oaurt,  does act warrant phoing  of ocunty  funds in
    their poscerei~n~' (Art0 2546),

             The mtatute thus quoted clearly requiree that oounty drpositorisr
    be seleoted by the oomniseioners' oourt from thosd banking inrtitutiona
    who have regularly made lpplioation in lo o o r da awith
                                                          o ethe rtatuter.

             The oirourmstanoesstated by youwith r*f?renoe to the derirability
    of renewing the depository contract with the Fire* Nation81 Bmk of Fabena,
    however, persuasive from a bueineen etandpolnt cannot justify a doparture
    from the rule of the statute.

             We haw assmned thet the court har ixfore it a bid or bide fraan
    whioh it oan sale& a county deponitory, fer otherwire Artiole  2650 of
    the Revised Civil Statutes provides the proper prooedure,

                                                 Very truly youre

                                             ATTORIPSYGENERAL OF TEXkS

                                             By /a/ Ooie Spear

                                                     Ooir Spoor
    APPROVED VAFt 14, 1941                            Asslatant
    /I/ GROVER SELLEm!
    FIRST ASSISTANT
    ATTORNEY GENI!,Ri%

    OS-MR-egw                                      Approved
                                               Opinion Cammitts
                                                   ByBWB
                                                   Chairman




,